460 F.2d 1068
Vivian Shepard PEEL et al., Plaintiffs-Appellants,v.Catherine S. BANIAKAS et al., Defendants-Appellees.
No. 71-3398 Summary Calendar.**
United States Court of Appeals,Fifth Circuit.
June 7, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1  The district court correctly held that title was established in defendants by the adverse possession of the United States.  See Stanley v. Schwalby, 1893, 147 U.S. 508, 13 S. Ct. 418, 37 L.Ed.259.



**
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966